           Case 1:18-cv-12600-PBS Document 43 Filed 03/29/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


    CRISTIAN DIAZ ORTIZ,                          )
                                                  )
                 Petitioner,                      )
                                                  ) Civil Action No. 18-12600-PBS
                 v.                               )
                                                  )
    YOLANDA SMITH, Superintendent of              )
    Suffolk County Correctional Facility,         )
                                                  )
                 Respondent.                      )



                                      NOTICE OF APPEAL

         Respondent, Yolanda Smith, in her official capacity as Superintendent of Suffolk County

Correctional Facility, 1 appeals to the United States Court of Appeals for the First Circuit,

pursuant to 28 U.S.C. § 1291, from the Court’s January 29, 2019 Order, ECF No. 27, which

allowed the Petition for Writ of Habeas Corpus in this case.

         Respectfully submitted this 29th day of March, 2019.

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               WILLIAM C. PEACHEY
                                               Director

                                               COLIN A. KISOR
                                               Assistant Director

                                               JESSICA W. D’ARRIGO
                                               Senior Litigation Counsel

                                               By: s/ C. Frederick Sheffield
                                               C. FREDERICK SHEFFIELD

1
 The Court dismissed Respondents Steven W. Tompkins and Todd Lyons on December 19,
2018. See ECF No. 8.
         Case 1:18-cv-12600-PBS Document 43 Filed 03/29/19 Page 2 of 2



                                             Trial Attorney
                                             Office of Immigration Litigation – DCS
                                             U.S. Dep’t of Justice, Civil Division
                                             P.O. Box 868, Ben Franklin Stn.
                                             Washington, DC 20044
                                             (202) 532-4737
                                             Carlton.f.sheffield@usdoj.gov



                                CERTIFICATE OF SERVICE

        I, C. Frederick Sheffield, Trial Attorney for the Department of Justice Office of
Immigration Litigation, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non- registered participants.

                              /s/ C. Frederick Sheffield
                              C. Frederick Sheffield

Dated: Mach 29, 2019




                                                2
